Mr. Justice Scott
specially concurring:
I concur in the conclusion reached in this case, but cannot agree to much that has been said in the opinion. It is true that our statutes upon this subject when considered together, are incongruous and even absurd. But the sole purpose of the statute under consideration and all others bearing relation to it, was to prohibit the sale of intoxicating liquors on the Sabbath day and between the hours of midnight and six o’clock a. m. on week days, and this regardless as to where the liquor might be sold, or what article, food or otherwise, might be sold at the same time with it. The agreed statement shows that the liquors are sold entirely independent of the meal, and by the drink or bottle, and for a price separate and distinct from the meal. This to my mind constitutes a clear violation of the law.
But I cannot agree that it was the purpose or intent of the legislature to declare that a legitimate hotel or restaurant, the chief business of which is to furnish lodging or food or both, should close its dining room on Sunday, simply because it served liquors with its meals on week days. Such places are not saloons, grog shops nor tippling houses, and cannot be made so by statutory definition or judicial construction, but they are places where intoxicating liquors may not be sold on Sunday or during the prohibited hours on week days. The provision for the closing of places where saloons or grog shops are conducted on Sunday, and the prevention of loitering in such places on Sunday is for the secondary purpose alone of securing the enforcement of the prohibition of liquor sales in such places at the times mentioned.
It is a very natural conclusion that the legislature intended to prohibit the sale of intoxicating liquors in every place on Sunday, and after midnight, but it is a reflection on the intelligence and common sense of its membership to say that they intended to prevent hotels *474and restaurants from serving food to the public on Sunday, simply because such places serve liquors with meals on week days, which they have a perfect right to do when provided with proper license.